DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 06/30/2022.
Reasons for Allowance
3.	Claims 1-2, 4-18 and 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an electronic device, which may provide a large display region and a small non-display region. Further, by disposing a connection line on a layer different from layers of a scan line and a reset line, a signal line open failure due to static electricity may be prevented. Independent claim 1 identifies the distinct limitations “the signal line comprises: an (n-1)-th scan line electrically connected to the (n-1)-th pixel row and including a first-side line portion and a second-side line portion, wherein the second region is disposed between the first-side line portion and the second-side line portion; an n-th reset line electrically connected to the n-th pixel row and including a third- side line portion and a fourth-side line portion, wherein the second region is disposed between the third-side line portion and the fourth-side line portion; and a first row connection line disposed on the third region and connecting a first-side line portion, a second-side line portion, a third-side line portion, and a fourth-side line portion”. Independent claim 15 identifies the distinct limitations “a first panel region in which an (n-1)-th pixel row (“n” being a natural number and greater than or equal to 2), an n-th pixel row, an (n-1)-th scan line electrically connected to the (n-1)-th pixel row, an (n-1)-th reset line electrically connected to the (n-1)-th pixel row, an n-th scan line electrically connected to the n-th pixel row, and an n-th reset line electrically connected to the n- th pixel row are disposed; and a second panel region dividing at least the [[n-th]] (n-1)-th pixel row into at least two portions, the n-th pixel row into two portions, the (n-1)-th scan line into two portions, and the n-th reset line into two portions, a row connection line connecting the two portions of the (n-1)-th scan line and the two portions of the n-th reset line being disposed in the peripheral area”. Independent claim 18 identifies the distinct limitations “a connection line disposed in the peripheral area and being electrically connected to the first pixel, the second pixel, the third pixel, and the fourth pixel; a first scan line electrically connected to the first pixel and the second pixel: a first reset line electrically connected to the first pixel and the second pixel: a second scan line electrically connected to the third pixel and the fourth pixel: and a second reset line electrically connected to the third pixel and the fourth pixel: and the connection line connects the first scan line to the second reset line”.
	The closest prior arts Kang et al. (US 2016/0363909 A1) and Ka et al. (US 2017/0294502 A1) all discussed in the Office action dated 1/31/2022, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693